15-^-14
                                ELECTRONIC RECORD




COA #      02-13-00391-CR                        OFFENSE:        19.02


           Austin Crawford v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    Criminal District Court No. 4



DATE: 11/13/14                    Publish: NO    TC CASE #:      1265884D




                        IN THE COURT OF CRIMINAL APPEALS


         Austin Crawford v. The Staiteof
STYLE:   Texas                                        cca#          |5iS*/t
         apffi.lantIs                 Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          ReftGifh                                    JUDGE:

DATE:       O3/0i'/j££>/'>"                           SIGNED:                           PC:

JUDGE:      ftkUAAjuO^                                PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD